NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                            June 18, 2014

      Hon. Eileen M. Leeds                          Georginna Del Valle
      Guerra, Leeds, Sabo & Hernandez, PLLC         Begum Law Group
      1534 E. 6th St., Suite 200                    2401 Wild Flower Dr., Ste. B
      Brownsville, TX 78520                         Brownsville, TX 78526-2911

      Hon. David Gonzales III                       Michael A. Hummert
      County Court at Law No. 3                     Attorney at Law
      974 E. Harrison                               5910 N. Central Expressway
      Brownsville, TX 78520                         1600 Premier Place
                                                    Dallas, TX 75206
      Consuelo Davila
      2904 Andorra St.                              Ms. Rosa Zepeda
      Brownsville, TX 78526                         4380 Boca Chica, No. 6
                                                    Brownsville, TX 78521
      William Arthur Newman
      5910 N. Central Exp'y, Ste 1600
      Dallas, TX 75206

      Re:       Cause No. 13-14-00331-CV
      Tr.Ct.No. 2012-CCL-00105
      Style:    In re Old American County Mutual Fire Insurance Company


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Joe G. Rivera, Cameron County Clerk